MEMORANDUM **
At oral argument, plaintiffs’ counsel represented that his clients no longer own any bank stock. As such, all claims for injunctive and declaratory relief are moot. See Jones Intercable of San Diego, Inc. v. City of Chula Vista, 80 F.3d 320, 328 (9th Cir.1996). Plaintiffs’ remaining claim for damages arising out of a due process violation is barred by FDIC v. Meyer, 510 U.S. 471, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994), which held that a Bivens action cannot be brought against a federal agency. Id. at 484-85, 114 S.Ct. 996.
*678DISMISSED IN PART; AFFIRMED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.